﻿I should
like to begin my statement with a quotation from the
Koran:
“O mankind! We created
You from a single (pair)
Of a male and a female,
And made you into
Nations and tribes, that
Ye may know each other
(Not that ye may despise
(Each other). Verily
The most honoured of you in the sight of Allah
Is (he who is) the most
Righteous of you.” (The Holy Koran, XLIX:13)
Peace be upon you.
I should like at the outset to congratulate Mr.
Julian Hunte on his well-deserved election to the
presidency of the General Assembly at this session. I
should also like to express the gratitude of my
delegation to his predecessor, Mr. Jan Kavan.
We would like to express our appreciation for the
important role that the Secretary-General,
Mr. Kofi Annan, continues to play in revitalizing the
work of the Organization. In this connection, we
welcome his ideas regarding the institutional reform of
the Organization. I would also like to take this
opportunity to express to the United Nations our
heartfelt condolences for the untimely deaths of Mr.
Sergio Vieira de Mello and his colleagues.
When I addressed the Assembly from this
rostrum last year, I made clear that my Government
and my country were eager to achieve peace in the
Sudan. I am very pleased, therefore, to inform the
23

Assembly that our words have been matched with
deeds, and peace is now on the horizon — peace that
will put an end to an armed conflict that has
squandered the human and natural resources of the
country and hindered the development of the Sudanese
people.
My country has continuously reiterated its desire
for dialogue and negotiation with the Sudan People’s
Liberation Army Movement (SPLM). Our efforts,
together with those of the mediators, have been
continuing for more than 10 years and have recently
been crowned with success in the form of an agreement
by both parties as a result of an initiative put forward
by the countries of the Inter-Governmental Authority
on Development, under the patronage of the sisterly
country, Kenya, and with much appreciated positive
support by the IGAD partners.
At the most recent round of negotiations, His
Excellency Mr. Ali Osman Mohamed Taha, First Vice-
President, led the Government delegation, and Mr. John
Garang led the SPLM delegation. Four days ago, it
resulted in an agreement on security arrangements and
the extension of a ceasefire. It is expected that that
agreement will pave the way for a final round of
negotiations that will lead to just and lasting peace
throughout the Sudan as soon as possible.
I would like to take this opportunity to express
our gratitude to the IGAD member countries for the
role they played in the Sudan peace process, under the
stewardship of the President of Kenya and his special
envoy. Our thanks and appreciation also go to IGAD
partners, namely the United States of America, the
United Kingdom, Italy and Norway. We would like to
express particular gratitude for the positive
intervention of the Government of the United States of
America at the most critical juncture in the negotiation
process. We also appreciate the considerable efforts
that Egypt and Libya have continued to make in the
interests of peace in the Sudan, as well as those of the
Arab League and the African Union.
We are confident that Members will understand
how important the ceasefire agreement is for the
humanitarian situation. The report of the Secretary-
General on the humanitarian situation in the Sudan
demonstrates the extent of the progress made in this
area. Next month will mark the one-year anniversary of
the cessation of hostilities. Peace remains a basic
requirement for the rehabilitation of the areas affected
by war and will allow for the transition from
humanitarian relief to comprehensive sustainable
development.
We would like to reiterate our full conviction that
the peace, security and stability of the countries of the
region are directly linked with peace in the Sudan. That
is why my country has endeavoured to heal the wounds
of the past in its relations with neighbouring countries,
in particular Egypt and Ethiopia. Our relationship with
those two countries has moved beyond the
reconciliation stage; we now have exemplary strategic
security ties with them, thereby protecting the interests
of our peoples and consolidating peace and security in
the entire region.
We would like to express gratitude to our friends
and brothers and to the United Nations in general for
their humanitarian assistance during the conflict. We
call upon the international community to help in the
post-conflict reconstruction of our country and the
rehabilitation of internally displaced persons and
refugees, and to assist in the achievement of
sustainable development in support of the fledgling
peace.
It gives me great pleasure to tell the Assembly
that we have made appreciable constitutional
achievements that will open the door wide for
participation by all the Sudanese people in all areas of
political life. Economic plans and policies adopted by
the Government have started to bear fruit, whether in
the form of reduced levels of inflation, high rates of
growth or the stabilization of exchange rates. We will
continue to enhance those policies with a view to
reducing poverty and achieving sustainable
development within the framework of the 25-year
comprehensive development strategy for the period
2003-2027.
In his report on the work of the Organization, the
Secretary-General reminded us that, as the challenges
facing us change, so must we alter our methods of
dealing with them. It is high time, therefore, that we
summon the political will to reform the Security
Council by dealing with the double issues of
membership and the right of veto so as to make it more
representative and democratic in its membership and in
its decision-making. While touching on Security
Council reform, we warmly welcome Council
24

resolution 1506 (2003), which lifted the sanctions
imposed against fraternal Libya. In that connection, we
wish to stress the need to lift all unilateral sanctions,
used as a means for the political and economic
coercion of States. We urge the Security Council not to
be quick to impose sanctions on countries, particularly
the developing countries, because of their adverse
impact on their people.
The high-level participation at this session to
discuss various international issues is clear evidence of
the General Assembly’s importance. We strongly
support its efforts to rearrange its priorities and agenda
items, in order to improve the administrative and
procedural aspects of its work, to enhance its relations
with the Security Council, the highest organ in the
United Nations, to contribute to the maintenance of
international peace and security and to face ongoing
challenges.
Another challenge of great concern to us lately is
the increasing acts of terrorism. Terrorist acts that
occurred in various parts of the world last year clearly
prove that no country is immune to terrorism. All of us,
regardless of our religion or beliefs, could be the
victims of such crimes. As I mentioned earlier,
terrorism has no religion or country. Hence, in order to
face this grave threat, we need to reach an international
consensus on its definition, root causes and means to
combat it, under the auspices of our international
Organization.
In that context, we express our support for the
call of His Excellency Mohamed Hosni Mubarak,
President of the Arab Republic of Egypt, to convene an
international conference, under the auspices of the
United Nations, to address the issue of terrorism. In the
context of its international and regional role, the Sudan
will have the honour next year to host the Non-Aligned
Movement ministerial conference. We hope that the
conference will consider issues of collective security
and challenges.
The deteriorating socio-economic situation of the
least developed countries requires the international
community to make every effort to extricate them from
the labyrinth of poverty, hunger and disease. Our
experience in the Sudan has proved that, regardless of
their endeavours, the least developed countries cannot
achieve the objectives of the Brussels Programme of
Action without substantial assistance from their
development partners. I commend the tireless efforts of
the High Representative of the Secretary-General for
the Least Developed Countries in mobilizing
international support for initiatives on the subject. We
join the appeal to the international community by His
Excellency Joaquim Alberto Chissano, President of
Mozambique, as Chairman of the African Union, to
extend support and assistance to the New Partnership
for Africa’s Development (NEPAD), the framework
adopted by the African continent and endorsed by the
United Nations and donor countries as a tool for coping
with development challenges in the continent.
I am pleased to inform members that the Sudan,
as Chairman of the Intergovernmental Authority on
Development (IGAD) and Common Market for Eastern
and Southern Africa (COMESA), has tried its best to
formulate policies and take steps that will further
consolidate and promote links of cooperation between
EGAD and COMESA member States. Such efforts are
in line with the NEPAD initiative aimed at achieving
peace, development and prosperity for the peoples of
the entire African continent. To that end, a number of
specialized conferences have been convened in the
Sudan to address issues of economic cooperation,
disarmament and combating terrorism, as well as issues
of internally displaced persons and refugees, all with
the aim of attaining the NEPAD goals.
Another agenda item subject that we think will
negatively impact the future of humankind if not
properly addressed is that of human cloning, which is
now at the centre of a heated scientific, religious, legal
and ethical debate. The Sudan strongly supports the
call for an international convention against the
reproductive cloning of human beings. We also
condemn all medical ventures that disdain human
dignity and the sanctity of the Creator.
Statements over the past few days clearly
demonstrate the keen interest of the international
community in maintaining international peace and
security. While adding our voice to those calling for the
revitalization of multilateral diplomacy, we also call
for the prompt handling of the critical security and
humanitarian situation in Iraq. Furthermore, we call for
the empowerment of our Iraqi brothers so that they
may exercise their right to sovereignty, as guaranteed
to them by international law, and live in peace and
harmony with their neighbours. It gives me pleasure to
remind the Assembly of the important resolution
adopted a few weeks ago by the Council of Ministers
of the League of Arab States, which recognized the
25

transitional Governing Council of Iraq. Such
recognition is a significant step that will, hopefully,
enable Iraq to regain its sovereignty and to play its
regional and international role.
The question of Palestine has been a deep
concern to the human conscience. For more than five
decades, it has been a major threat to international
peace and security. We have been firmly convinced that
Israel’s maintenance of a huge military presence, its
aggression and its killing and suppression of the
Palestinian people, will only aggravate a situation that
is already deteriorating. The only viable way to achieve
peace is to adhere to the relevant resolutions of
international legitimacy and international law. The
international community, particularly the influential
parties in the peace process, are urged to exert pressure
on Israel.
The conflict in Somalia has been a bleeding
wound in the Horn of Africa and the time has come to
stop that painful bleeding. We call upon the leaders of
all Somali factions to join hands to preserve the unity
and stability of their country, and to achieve
development and prosperity for their people, in order to
protect them from the scourge of war and fighting. We
remain confident that the neighbouring and other
interested countries will spare no effort to help reach
an agreement that will preserve the unity, security and
stability of Somalia.
The Sudan is now a genuine partner in the
international efforts aimed at the prohibition of
chemical weapons. One of the significant roles played
by the Sudan in that regard was its hosting last August
of the First Conference of the African National
Authorities of the Chemical Weapons Convention
States Parties. We are committed to implementing the
recommendations adopted at the conference,
particularly to creating a chemical-weapon-free zone in
Africa and to enhancing international cooperation in
the peaceful use of chemical materials.
I call upon the international community to make
renewed efforts to declare the Middle East a zone free
of nuclear weapons and of all other weapons of mass
destruction. That inflamed region must abide by
international agreements banning nuclear weapons. The
nuclear facilities of all States, without exception and
with complete fairness, must be subjected to the
comprehensive safeguards of the International Atomic
Energy Agency (IAEA).
Here we recall, shortly after its fifth anniversary,
the unjust bombing of the Al-Shifa pharmaceutical and
veterinary factory by the former United States
Administration which claimed that it was used to
manufacture weapons. It was a baseless accusation, as
Members are aware, that has been refuted by American
scientific and academic institutions before relevant
international organizations. The Sudan’s complaint is
still alive in the Security Council. In that connection, I
call upon the current United States Administration to
rectify the serious mistake that it inherited from its
predecessor, by compensating the Sudan morally and
financially.
I hope that before the end of this session my
country will finally bid farewell to the longest African
conflict, an achievement that would enable the Sudan
to play its role at the regional level and to contribute to
the stability and sustainable development of the
African continent.
In conclusion, I reaffirm our deep conviction that
the United Nations is the sole, irreplaceable mechanism
for administering and promoting international
cooperation in all fields. Therefore, we should distance
the United Nations from serving narrow interests and
from attempts to exploit it to pursue special agendas. In
that connection, we express our readiness and our
commitment to assist the United Nations system in
achieving the lofty goals enshrined in the Charter.







